DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status Claims
This action is in reply to the application 16/580,484 filed on 9/24/2019. Claims 1-10 were previously pending. Claims 1, 9 and 10 were amended in the reply filed 7/8/2021. Claims 1, 2, 9 and 10 were amended in the reply filed 10/14/2021. Claims 1 and 10 were amended in the reply filed 2/1/2022. Claims 1 and 10 were amended in the reply filed on 4/18/2022. This action is non-final.

Response to Arguments
Regarding Applicant’s argument starting on page 7 regarding claims 1-10: Applicant’s arguments filed with respect to the rejections made under USC § 103 have been fully considered, but are not persuasive. Applicant argues that Wolter, Daub, Ohtani, Rademaker and Ellison do not disclose all elements of the amended claims, but Examiner respectfully disagrees. As shown in the prior art rejection below, Examiner cites [Col. 23, Line 41 – Col. 24, Line 4]; [Col. 5, Lines 38-52]; [Col. 15, Lines 11-21]; [Col. 15, Lines 45-60]; [Col. 16, Lines 1-28] of Wolter as teaching the amended claim language.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-8, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Wolter (U.S. Pat. No. 10,657,486) in view of Daub (U.S. Pub. No. 2018/0227393) and in further view of Ohtani (U.S. Pub. No. 2020/0051021).
Regarding the following claim 1 limitations, Wolter, as shown, discloses the following limitations:
A property delivery system ... comprising: a route database storing records of trips to be carried out in the transportation environment; a server, comprising one or more processors; a memory communicably coupled to the one or more processors and storing; [See [Col. 9, Lines 13-34]; [Col. 23, Lines 3-21]; (Fig. 8); (Fig. 1, elements 102, 154); [Col. 23, Line 41 – Col. 24, Line 4]; Wolter teaches a system 100 (i.e. a property delivery system) comprising a service computing device 102 which maintains servers and databases storing public transportation information (i.e. a route database storing records of trips to be carried out in the transportation environment), and comprises one or more processors 802 in communication with a computer readable media 804 (i.e. a memory).]
... a waypoint module including instructions that when executed by the one or more processors cause the one or more processors to determine ... a first waypoint based on a location of the property item and a second waypoint based on a pickup location for the passenger; [See [Col. 4, Lines 11-18]; Wolter teaches determining a pickup location 116 (i.e. a first waypoint based on a location of the property item) and a delivery location 120 (i.e. a second waypoint based on a pickup location for the passenger).]
... a routing module including instructions that when executed by the one or more processors cause the one or more processors to construct a delivery route between the first waypoint and the second waypoint; [See [Col. 15, Lines 26-34]; Wolter teaches a delivery module 144 determining a delivery route from a pickup location 116 to a delivery location 120.]
... wherein the delivery route is constructed having a first segment and a second segment, the first segment corresponding to a portion of a first trip to be carried out by ... vehicle in the transportation environment, the second segment corresponding to a portion of a second trip to be carried out by another vehicle in the transportation environment, an intersection of the first segment and the second segment being a handoff point; [See [Col. 15, Lines 26-34]; [Col. 16, Lines 1-12]; [Col. 6, Lines 30-35]; Wolter teaches a delivery module determining a delivery route comprising a first leg on a first public transport vehicle with a first courier, a handoff location where the first courier hands the package to a second courier (i.e. an intersection of the first segment and the second segment being a handoff point), and a second leg on a second public transport vehicle with a second courier.]
... and a route confirmation module including instructions that when executed by the one or more processors cause the one or more processors to obtain confirmation of acceptance of the delivery route from the at least one participant of the at least one of the first trip or the second trip. [See [Col. 5, Lines 38-52]; [Col. 15, Lines 45-49]; Wolter teaches the courier 126 being enabled by a courier application 132 to communicate to the service computing device 102 acceptance of an assigned container transport job and corresponding delivery route.  Wolter further teaches the courier 126 may be a rider of a public transport vehicle (i.e. a participant).]
... and store, in response to having obtained the confirmation of acceptance of the delivery route from the at least one participant of the at least one of the first trip or the second trip, the delivery route in the database. [See [Col. 23, Line 41 – Col. 24, Line 4]; [Col. 5, Lines 38-52]; [Col. 15, Lines 11-21]; [Col. 15, Lines 45-60]; [Col. 16, Lines 1-28]; Wolter teaches requesting a courier perform a delivery, receiving acceptance from the courier to perform the delivery, and then generating, storing, and transmitting delivery route instructions to the courier.]
Wolter does not, however Daub does, teach the following limitations:
... for returning a property item left in a transportation environment to a passenger of the transportation environment... [See [0062]; [0037]; Daub teaches a lost item left in a taxi returned to the owner by a taxi driver employed by the same taxi company].
... determine, in response to a receipt of information that indicates a detection of the property item left behind in a vehicle, a first waypoint based on a location of the property item and a second waypoint based on a pickup location for the passenger ... [See (Fig. 5b); [0033; 0037; 0038]; Daub teaches determining a first location (i.e. a first waypoint) based on the location of the lost item, and a second location (i.e. a second waypoint) based on a selected retrieval location (i.e. based on a pickup location).
It would have been obvious to one of ordinary skill in the arts as of the effective filing date of the claimed invention to combine the public transportation delivery system of Wolter with the lost item return concept of Daub.  Wolter teaches broadly delivering items from one place to another using public transit, but does not specifically teach delivering items lost by passengers of public transit to their rightful owners.  By adopting this concept, Wolter could improve customer satisfaction of the riders of the public transit system, as well as broadening their customer base and therefore making more money.
Wolter and Daub do not, however Ohtani does, disclose the following limitations:
... carried out by an autonomous vehicle in the transportation environment ... [See [0045]; Ohtani teaches that delivery of a package can be performed by at least one autonomous vehicle.]
... the delivery route including an adjustment of a timing of the first trip so that the autonomous vehicle and the other vehicle are at the handoff point within a window of time, the adjustment of the timing being such that a deviation of an overall timing of the first trip is within a threshold amount of time ... [See [0045]; [0030]; [0033]; [0036]; [0081]; (Fig. 11);  Ohtani teaches adjusting the routes of two delivery vehicles, at least one of which is autonomously operated, to meet at a hand-over location (i.e. at the handoff point) within the delivery period of a package (i.e. within a window of time). Ohtani further teaches that the adjustments made to the routes of the two delivery vehicles must be within a predetermined range in which burdens on drivers, which may be temporal burdens (i.e. adjustment of the timing), of the first vehicle and the second vehicle are within an allowable range (i.e. a threshold amount of time) even when the travel routes of the vehicles are changed. (i.e. the adjustment of the timing being such that a deviation of an overall timing of the first trip is within a threshold amount of time).]
... transmit a request for confirmation to at least one participant of at least one of the first trip or the second trip, the request including information about the adjustment of the timing ... [See [0030]; [0081-0083]; (Fig. 9); Ohtani teaches transmitting, to both a first and second delivery driver, a request to meet at a hand-over location to transfer a package from the first delivery driver to the second delivery driver. The transmitted request includes information about routing adjustments to the hand-over location (i.e. information about the adjustment of the timing).]
... and a communication system configured to communicate, to the autonomous vehicle, an instruction to be executed by an autonomous driving module of the autonomous vehicle to control at least one vehicle system of the autonomous vehicle to execute the first trip with the adjustment of the timing. [See [0045]; [0084-0085]; (Fig. 10, element S403); (Fig. 1); (Fig. 3); (Fig. 11); [0054]; Ohtani teaches sending instructions to an autonomous vehicle capable of fulfilling a delivery request by driving along route adjusted to include meeting another vehicle at a hand-over location for exchanging a package.]
It would have been obvious to one of ordinary skill in the arts as of the effective filing date of the claimed invention to combine the public transportation lost item delivery system of Wolter in view of Daub with the autonomous vehicles and adjusted delivery route feature of Ohtani. By integrating autonomous vehicles into the system of Wolter in view of Daub the labor costs associated with paying a fleet of couriers would be eliminated thereby saving the system operator money. Further, by implementing the adjusted delivery route feature of Ohtani, Wolter in view of Daub would be able to more efficiently perform deliveries by seamlessly exchanging items with little time added to each delivery route. If an item ended up loaded into the wrong delivery vehicle, or if an item that was previously unable to be delivered could be delivered by a second vehicle, item exchange coordination would benefit the recipient of the package with little to no additional cost or time lost for the delivery drivers.
Regarding the following claim 2 limitations, Wolter in view of Daub and Ohtani, as shown above, disclose all claim 1 limitations. Further, Wolter, as shown, discloses the following limitations:
The property delivery system of claim 1, wherein the route confirmation module further includes instructions to obtain confirmation of a handoff of the property item between a first participant traveling in the first trip and a second participant traveling in the second trip. [See [Col. 5, Lines 44-52]; [Col. 15, Lines 45-49]; Wolter teaches couriers including riders of public transport vehicles (i.e. participants), and receiving communication from a courier application 132 indicating completion of a transport job when a handoff of a container has been made between couriers.]
Regarding the following claim 3 limitations, Wolter in view of Daub and Ohtani, as shown above, disclose all claim 1 and 2 limitations. Further, Wolter, as shown, discloses the following limitations:
The property delivery system of claim 2, wherein the route confirmation module further includes instructions to transmit an update notification to the passenger upon completion of the handoff. [See [Col. 7, Lines 12-17]; [Col. 16, Lines 40-49]; Wolter teaches a courier application 132 sending container/location information to a delivery module 144, including when a courier takes possession of a container (i.e. upon completion of the handoff). The delivery module 144, in turn, provides this container/location information to the recipient (i.e. the passenger).]
Regarding the following claim 4 limitations, Wolter in view of Daub and Ohtani, as shown above, disclose all claim 1 limitations. Further, Wolter, as shown, discloses the following limitations:
The property delivery system of claim 1, wherein the waypoint module further includes instructions to determine the second waypoint by sending a notification to the passenger to request a designation for the second waypoint. [See [Col. 8, Line 67 – Col. 9, Line 12]; Wolter teaches a recipient application 138 providing a GUI (graphical user interface) (i.e. sending a notification) to the recipient (i.e. to the passenger) which they may use to manually enter an address to be used as the delivery location (i.e. to request a designation for the second waypoint).]
Regarding the following claim 6 limitations, Wolter in view of Daub and Ohtani, as shown above, disclose all claim 1 limitations. Further, Wolter, as shown, discloses the following limitations:
The property delivery system of claim 1, wherein the transportation environment is one or more of a rideshare network, a taxi network, and a bus network. [See [Col. 3, Lines 20-23]; [Col. 9, Lines 21-34]; (Fig. 1, element 156); Wolter teaches using a public transportation network comprising busses (i.e. a bus network) in order to fulfill delivery requests.]
Regarding the following claim 7 limitations, Wolter in view of Daub and Ohtani, as shown above, disclose all claim 1 limitations. Further, Wolter, as shown, discloses the following limitations:
The property delivery system of claim 1, wherein the at least one participant is a different passenger in the transportation environment. [See [Col. 12, Lines 18-27]; Wolter teaches that couriers (i.e. at least one participant) can be riders of a public transport vehicle (i.e. a different passenger in the transportation environment).]
Regarding the following claim 8 limitations, Wolter in view of Daub and Ohtani, as shown above, disclose all claim 1 limitations. Further, Wolter, as shown, discloses the following limitations:
The property delivery system of claim 1, wherein the route confirmation module further includes instructions to obtain confirmation of delivery of the property item by the at least one participant and/or the passenger in accordance with the delivery route. [See [Col. 3, Lines 39-46]; [Col. 11, Lines 14-18]; Wolter teaches receiving confirmation of the presence of a recipient via a recipient device 136 upon delivery of a container, and unlocking the container based on this.]
Regarding the following claim 10 limitations, Wolter, as shown, discloses the following limitations:
A method of delivering a property item ... comprising: determining ... a first waypoint based on a location of the property item; determining a second waypoint based on a pickup location identified by the passenger; [See [Col. 4, Lines 11-18]; [Col. 8, Line 67 – Col. 9, Line 12]; Wolter teaches determining a pickup location 116 (i.e. a first waypoint based on a location of the property item) and a delivery location 120 identified by the recipient (i.e. a second waypoint based on a pickup location identified by the passenger).]
... constructing a delivery route between the first waypoint and the second waypoint; [See [Col. 15, Lines 26-34]; Wolter teaches a delivery module 144 determining a delivery route from a pickup location 116 to a delivery location 120.]
... the delivery route having a first segment and a second segment, the first segment corresponding to a portion of a first trip to be carried out by ... vehicle in the transportation environment, the second segment corresponding to a portion of a second trip to be carried out by another vehicle in the transportation environment, an intersection of the first segment and the second segment being a handoff point [See [Col. 15, Lines 26-34]; [Col. 16, Lines 1-12]; [Col. 6, Lines 30-35]; Wolter teaches a delivery module determining a delivery route comprising a first leg on a first public transport vehicle with a first courier, a handoff location where the first courier hands the package to a second courier (i.e. an intersection of the first segment and the second segment being a handoff point), and a second leg on a second public transport vehicle with a second courier.]
... obtaining confirmation of acceptance of the delivery route from the at least one participant of the at least one of the first or second trip; [See [Col. 5, Lines 38-52]; [Col. 15, Lines 45-49]; Wolter teaches the courier 126 being enabled by a courier application 132 to communicate to the service computing device 102 acceptance of an assigned container transport job and corresponding delivery route.  Wolter further teaches the courier 126 may be a rider of a public transport vehicle (i.e. a participant).]
... and obtaining confirmation of delivery of the property item by the at least one participant and/or the passenger in accordance with the delivery route. [See [Col. 3, Lines 39-46]; [Col. 11, Lines 14-18]; Wolter teaches receiving confirmation of the presence of a recipient via a recipient device 136 upon delivery of a container, and unlocking the container based on this.]
Wolter does not, however Daub does, teach the following limitations:
... left in a transportation environment to a passenger of the transportation environment... [See [0062]; [0037]; Daub teaches a lost item left in a taxi returned to the owner by a taxi driver employed by the same taxi company].
... in response to a receipt of information that indicates a detection of the property item, determine a first waypoint based on a location of the property item left behind in a vehicle, and a second waypoint based on a pickup location for the passenger ... [See (Fig. 5b); [0033]; [0062]; Daub teaches determining a first location (i.e. a first waypoint) based on the location of the lost item found in a vehicle, and a second location (i.e. a second waypoint) based on a selected retrieval location (i.e. based on a pickup location).
It would have been obvious to one of ordinary skill in the arts as of the effective filing date of the claimed invention to combine the public transportation delivery system of Wolter with the lost item return concept of Daub.  Wolter teaches broadly delivering items from one place to another using public transit, but does not specifically teach delivering items lost by passengers of public transit to their rightful owners.  By adopting this concept, Wolter could improve customer satisfaction of the riders of the public transit system, as well as broadening their customer base and therefore making more money.
Wolter and Daub do not, however Ohtani does, disclose the following limitations:
... carried out by an autonomous vehicle in the transportation environment ... [See [0045]; Ohtani teaches that delivery of a package can be performed by at least one autonomous vehicle.]
... the delivery route including an adjustment of a timing of the first trip so that the autonomous vehicle and the other vehicle are at the handoff point within a window of time, the adjustment of the timing being such that a deviation of an overall timing of the first trip is within a threshold amount of time ... [See [0045]; [0030]; [0033]; [0036]; [0081]; (Fig. 11);  Ohtani teaches adjusting the routes of two delivery vehicles, at least one of which is autonomously operated, to meet at a hand-over location (i.e. at the handoff point) within the delivery period of a package (i.e. within a window of time). Ohtani further teaches that the adjustments made to the routes of the two delivery vehicles must be within a predetermined range in which burdens on drivers, which may be temporal burdens (i.e. adjustment of the timing), of the first vehicle and the second vehicle are within an allowable range (i.e. a threshold amount of time) even when the travel routes of the vehicles are changed. (i.e. the adjustment of the timing being such that a deviation of an overall timing of the first trip is within a threshold amount of time).]
... transmitting a request for confirmation to at least one participant of at least one of the first trip or the second trip, the request including information about the adjustment of the timing; [See [0030]; [0081-0083]; (Fig. 9); Ohtani teaches transmitting, to both a first and second delivery driver, a request to meet at a hand-over location to transfer a package from the first delivery driver to the second delivery driver. The transmitted request includes information about routing adjustments to the hand-over location (i.e. information about the adjustment of the timing).]
... communicating, to the autonomous vehicle, an instruction to be executed by an autonomous driving module of the autonomous vehicle to control at least one vehicle system of the autonomous vehicle to execute the first trip with the adjustment of the timing [See [0045]; [0084-0085]; (Fig. 10, element S403); (Fig. 1); (Fig. 3); (Fig. 11); [0054]; Ohtani teaches sending instructions to an autonomous vehicle capable of fulfilling a delivery request by driving along route adjusted to include meeting another vehicle at a hand-over location for exchanging a package.]
It would have been obvious to one of ordinary skill in the arts as of the effective filing date of the claimed invention to combine the public transportation lost item delivery system of Wolter in view of Daub with the autonomous vehicles and adjusted delivery route feature of Ohtani. By integrating autonomous vehicles into the system of Wolter in view of Daub the labor costs associated with paying a fleet of couriers would be eliminated thereby saving the system operator money. Further, by implementing the adjusted delivery route feature of Ohtani, Wolter in view of Daub would be able to more efficiently perform deliveries by seamlessly exchanging items with little time added to each delivery route. If an item ended up loaded into the wrong delivery vehicle, or if an item that was previously unable to be delivered could be delivered by a second vehicle, item exchange coordination would benefit the recipient of the package with little to no additional cost or time lost for the delivery drivers.

Claims 5 is rejected under 35 U.S.C. 103 as being unpatentable over Wolter (U.S. Pat. No. 10,657,486) in view of Daub (U.S. Pub. No. 2018/0227393) in further view of Ohtani (U.S. Pub. No. 2020/0051021) and in yet further view of Rademaker (U.S. Pub. No. 2012/0173448).
Regarding the following claim 5 limitations, Wolter in view of Daub and Ohtani disclose all claim 1 limitations. Wolter in view of Daub and Ohtani do not, however Rademaker does, disclose the following limitations:
The property delivery system of claim 4, wherein the notification further provides the passenger an option to select an expedited delivery, and wherein the routing module further includes instructions to transmit a request to participants of the trips to be carried out in the transportation environment providing an incentive to complete a single trip from the first waypoint to the second waypoint when the passenger selects the expedited delivery. [See [0071-0073]; (Fig. 7); Rademaker teaches presenting a client (i.e. a passenger), via a client device, with boost options (i.e. options to select an expedited delivery). If a boost option is selected, Rademaker teaches requesting taxi driver custodians (i.e. transmit a request to participants of the trips to be carried out in the transportation environment) to deliver a package directly from the package location (i.e. the first waypoint) to the client location (i.e. the second waypoint) without any intermediary handoffs. Rademaker further teaches providing a taxi driver (i.e. a participant) monetary compensation for their expedited, direct delivery (i.e. providing an incentive to complete a single trip from the first waypoint to the second waypoint).]
It would have been obvious to one of ordinary skill in the arts as of the effective filing date of the claimed invention to combine the public transportation delivery system of Wolter in view of Daub in view of Ohtani with the expedited delivery options of Rademaker. By implementing expedited delivery options, Wolter in view of Daub in view of Ohtani could improve customer satisfaction by giving customers the option to get their deliveries faster if they so desire.  This combination would also increase the customer base of Rademaker by not turning away customers that need deliveries completed in a hurry. Further, charging a fee for expedited deliveries could earn the owner of the system of Wolter in view of Daub in view of Ohtani more money by taking a portion of the fee charged to the customer, as described in Rademaker [0072].]

Claims 9 is rejected under 35 U.S.C. 103 as being unpatentable over Wolter (U.S. Pat. No. 10,657,486) in view of Daub (U.S. Pub. No. 2018/0227393) in further view of Ohtani (U.S. Pub. No. 2020/0051021) and in yet further view of Ellison (U.S. Pub. No. 2016/0071056).
Regarding the following claim 9 limitations, Wolter in view of Daub and Ohtani, as shown above, disclose all claim 1 limitations. Further, Wolter, as shown, disclose the following limitations:
The property delivery system of claim 1, further comprising a communication system configured to communicate wirelessly with the ... vehicle and transmit instructions to the ... vehicle to execute within the delivery route [See (Fig. 1, element 106); [Col. 7, Lines 48-65]; Wolter teaches its system comprising a wireless communication network for communicating instructions to courier devices 128 associated with delivery vehicles.]
Wolter in view of Daub does not, however Ohtani does, disclose the following limitations:
... autonomous vehicle ... [See [0045]; Ohtani teaches that delivery of a package can be performed by at least one autonomous vehicle.]
It would have been obvious to one of ordinary skill in the arts as of the effective filing date of the claimed invention to combine the public transportation lost item delivery system of Wolter in view of Daub with the autonomous vehicles of Ohtani. By integrating autonomous vehicles into the system of Wolter in view of Daub the labor costs associated with paying a fleet of couriers would be eliminated thereby saving the system operator money.
Wolter in view of Daub in view of Ohtani does not, however Ellison does, disclose the following limitations:
... wherein the at least one participant is pre-registered under an agreement to confirm acceptance of delivery routes that do not require the at least one participant to deviate from a scheduled trip by greater than the threshold amount of time ... [See [0084]; [0088]; Ellison teaches carriers and their associated delivery vehicles being assigned delivery routes with no option for them to accept or deny the routes before assignment (i.e. at least one participant is pre-registered under an agreement to confirm acceptance of delivery routes). Ellison further teaches that an assigned delivery route (i.e. a scheduled trip) can be replaced with a different delivery route based on route/location border limits of the initial assigned delivery route (i.e. delivery routes that do not require the at least one participant to deviate, beyond a time or distance threshold, from a scheduled trip).]
It would have been obvious to one of ordinary skill in the arts as of the effective filing date of the claimed invention to combine the public transportation delivery system of Wolter in view of Daub in view of Ohtani with the new delivery route assignment function of Ellison. By implementing the aforementioned function of Ellison, the routing system of Wolter in view of Daub in view of Ohtani could make dynamic adjustments to routes and thereby make deliveries more efficiently, saving time and money. For example, a bus rider carrying a package for delivery to a destination, and operating within the system of Wolter in view of Daub in view of Ohtani modified by Ellison, could receive a second package at a bus stop that they were passing by. They could then deliver both packages themselves instead of requiring one rider per package.

Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure:
Stoffel (U.S. Pat. No. 10,303,961) teaches autonomous vehicles equipped with item detecting sensors.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRIS GOMEZ whose telephone number is (571) 272-0926. The examiner can normally be reached on 7:30 AM – 4:30 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SHANNON CAMPBELL can be reached at (571) 272-5587. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/C.G./
Examiner, Art Unit 3628
/DANIEL VETTER/               Primary Examiner, Art Unit 3628